[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The defendant wife has a pending motion for attorney's fees in this habeas corpus matter. The plaintiff husband is resisting further financial production and disclosure.
Counsel for the plaintiff indicated he would discuss with the plaintiff the issuance of a signed statement that the plaintiff is financially able to pay the reasonable attorney's fees of the defendant, as the court may order, along with his sworn financial affidavit.
If the plaintiff chooses not to provide the above, then it is ordered that the plaintiff shall comply with the financial production request set forth in the Notice of Deposition dated October 10, 1991, numbers one, two, and eight for the years 1989 and forward, and number nine.
This order is entered without prejudice in the event the trial judge requires additional financial information at the time of trial.
COPPETO, J.